TURNAGE, Judge.
The marriage of Kenneth Richard Walker and Jeanne C. Walker was dissolved in 1974. At that time the court stated in its judgment no ruling was being made as to a division of the marital property.
About a year later, Jeanne returned to court and requested a division be made of the marital property. No pleading is shown in the transcript by which Jeanne sought to accomplish this, however, the parties appeared and the court accorded them a hearing. Jeanne presented a list of household furnishings and personal items which she stated she was requesting be given to her. In addition, this list indicated she was requesting one-half of the 1973 income tax return.
The court entered an order that none of the property requested by Jeanne was being given to her, but if Kenneth did not pay Jeanne $1,500 within ten days the property requested by Jeanne would be set aside to her to become her sole property.
*521Kenneth appeals. He claims error in awarding Jeanne property which was a gift from his mother and awarding her property which belonged to his mother. Appeal dismissed.
In her testimony Jeanne stated she was asking for the property listed on a sheet of paper which was marked “Exhibit 1”. She stated on both direct and cross examination this was not a complete list of the marital property belonging to the parties. The evidence never did reveal the nature and extent of all the marital property, only that all of it was not contained in Jeanne’s list.
It is clear the court was never informed of the full nature and extent of marital property belonging to these parties. It is beyond doubt the court has not exhausted its jurisdiction until it has made a just division of all the marital property. Pendleton v. Pendleton, 532 S.W.2d 905 (Mo.App.1976); L.F.H. v. R.L.H., 543 S.W.2d 520 (Mo.App.1976) and Corder v. Corder, 546 S.W.2d 798 (Mo.App.1977). Because it is clear the court did not make a just division of all the marital property of the parties, the court has not exhausted its jurisdiction in this case and an appeal will not lie.
The appeal is dismissed.
All concur.